Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered March 23, 1992, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*689To the extent that the defendant’s contentions in this regard are preserved for appellate review, no reversible error took place by the admission of evidence of threats attributable to the defendant against certain eyewitnesses (see, People v Whaley, 144 AD2d 510; People v Griffin, 126 AD2d 743).
The defendant’s other contentions are unpreserved for appellate review and we decline to review them in the exercise of our interest of justice jurisdiction. Thompson, J. P., Santucci, Joy and Friedmann, JJ., concur.